Citation Nr: 0424892	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  97-33 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the calculated amount of $6,572, to include the 
issue of whether this overpayment was properly created.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the Newark, New Jersey 
Regional Office (RO).  Thereafter, this matter was 
transferred to the St. Petersburg, Florida RO, which is 
currently handling this appeal.

In March 2000, this matter was remanded to the RO for the 
scheduling of a hearing before a member of the Board at the 
RO, and such a hearing was conducted by the undersigned in 
May 2000.  Thereafter, this matter was again before the Board 
in June 2000 when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, the evidence of record shows that the veteran 
was awarded Section 306 pension benefits effective in April 
1978.  By a letter dated in July 1995, the RO notified the 
veteran that his pension benefits were retroactively 
terminated, effective January 1, 1993.  According to the 
evidence of record, the termination was ordered following an 
income verification match (IVM), which revealed that the 
veteran had unreported income beginning in 1992.  The veteran 
requested a waiver of recovery of the indebtedness charged, 
and the matter was referred to the Committee for further 
action.

Thereafter, by decision dated in September 1995, the 
Committee denied the veteran's claim for waiver of recovery 
of an overpayment of pension benefits in the calculated 
amount of $6,572.  

During a May 2000 travel Board hearing, the veteran argued 
that the money received which resulted in the overpayment at 
issue were "one-time" payments and that pension benefits 
should have been restored the year after they were 
terminated.  Furthermore, he argued that if his pension 
benefits were properly restored, the overpayment would be 
less than the current amount.  The Board construed this 
latter argument as an argument that the overpayment was (at 
least in part) improperly created.  In a June 2000 Remand, 
the Board noted that the RO had not formally adjudicated the 
issue of whether the overpayment in question was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VAOPGCPREC 6-98.  Prior to such adjudication, the RO 
was directed to obtain a paid-and-due audit of the veteran's 
account, to include the amounts of income and the periods in 
which the overpayment is based.  

Following remand by the Board, the RO obtained an audit of 
the veteran's pension account; however, the audit only shows 
the amount paid and the amount due for the period from 
January 1, 1993 to July 31, 1995.  There is no accounting of 
the income or medical expenses considered for this time 
period; therefore, the audit is inadequate for adjudication 
purposes.  

The Board finds that the veteran should be given the 
opportunity to verify his monthly countable income for the 
years 1992 through 1995.  Thereafter, the RO should conduct 
an audit that would reveal precisely the periods of the 
overpayments, what income was considered in calculating the 
veteran's countable income in order to derive the amount of 
the veteran's VA benefits, the medical expenses used to 
reduce countable income, and what benefit amounts were due 
and paid to the veteran.

Furthermore, the RO noted in a June 1995 letter to the 
veteran that the veteran and his spouse had confirmed income 
information "in response to [the RO's] letter dated October 
24, 1994.  Neither the RO's October 1994 letter nor the 
veteran's response is of record.  On remand, these documents 
should be associated with the claims file.

Finally, as noted above, the unreported income that created 
the present overpayment was derived by the RO through an IVM.  
If the IVM folder is still available, the RO should forward 
it to the Board.

The Board regrets any further delay in this case; however, 
under the circumstances of this case, further assistance is 
required.  Accordingly, further appellate consideration will 
be deferred and the case is REMANDED to the RO via the AMC 
for the following actions:

1.The RO should contact the veteran and 
associate with the claims file 
documentation from him substantiating or 
clarifying information that led to the 
creation of the overpayment in this case.  
Specifically, the veteran should be 
requested to furnish clarifying 
information as to his monthly income, 
from all sources, for the years 1992 
through 1995.

2.  The RO should associate copies of its 
October 24, 1994 request for income 
information from the veteran, as well as 
the veteran's subsequent response.  If 
these documents are no longer available, 
it should be so noted for the record.  

3.  Thereafter, the RO should prepare an 
audit of the veteran's pension account, 
setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran, the amounts of 
income considered in determining pension 
entitlement and the medical expenses used 
to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran.

4.  Then, the RO should formally consider 
whether the overpayment was properly 
created, to include addressing the 
veteran's contention that pension should 
have been restored shortly after being 
terminated.  The veteran should then be 
furnished a supplemental statement of the 
case, to include citations to all 
additional legal authority.

5.  Thereafter, if the overpayment is 
found to have been properly created (in 
whole or in part), the RO should again 
consider the veteran's request for 
waiver.  If the claim is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran with a supplemental 
statement of the case that accurately 
reflects the reasons for its decision and 
contains a recitation of the applicable 
laws and regulations insofar as claims 
for waiver of recovery of overpayments 
are concerned.  The veteran should be 
given the requisite opportunity to 
respond.  

6.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's IVM folder 
along with the claims file.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




